Exhibit 10.28 JAGGED PEAK, INC. EMPLOYEE STOCK OWNERSHIP PLAN Effective as of January 1, 2007 (as Restated as of January 1, 2013) JAGGED PEAK, INC. EMPLOYEE STOCK OWNERSHIP PLAN Effective as of January 1, 2007 (as Restated as of January 1, 2013) Table of Contents Page ARTICLE I DEFINITIONS 1 ARTICLE II NAME AND PURPOSE OF THE PLAN AND THE TRUST 15 ARTICLE III PLAN ADMINISTRATOR 16 ARTICLE IV ELIGIBILITY AND PARTICIPATION 18 ARTICLE V CONTRIBUTIONS TO THE TRUST 19 ARTICLE VI PARTICIPANTS’ ACCOUNTS 20 ARTICLE VII BENEFITS UNDER THE PLAN 29 ARTICLE VIII PAYMENTS OF BENEFITS, DIVERSIFICATION WITHDRAWALS 33 ARTICLE IX TRUST FUND 51 ARTICLE X EXPENSES OF ADMINISTRATION OF THE PLAN AND THE TRUST FUND 54 ARTICLE XI AMENDMENT AND TERMINATION 55 ARTICLE XII MISCELLANEOUS 57 JAGGED PEAK, INC. EMPLOYEE STOCK OWNERSHIP PLAN Effective as of January 1, 2007 (Restated as of January 1, 2013) Jagged Peak, Inc. (the "Company") hereby amends and restates the Jagged Peak, Inc. Employee Stock Ownership Plan (the "Plan"), as of January 1, 2013. W I T N E S S E T H: WHEREAS , the Company desires to recognize the contributions made to its successful operations by its employees, to reward such contributions, and to provide for the retirement of its employees by establishing an employee stock ownership plan for those employees who now, or who may hereafter, qualify for participation therein; and WHEREAS , the Company established the Plan effective January 1, 2007, and WHEREAS , the Plan is required to be amended and restated to maintain its tax-qualified status under Section 401(a) of the Internal Revenue Code as of 1986, as amended (the “Code”) and to incorporate all prior amendments to the Plan. NOW, THEREFORE , in consideration of the premises, it is agreed as follows: ARTICLE I Definitions 1 .1 " Account " or " Accounts " shall mean, as required by the context, the entire amount held from time to time for the benefit of any one Participant, or a portion thereof attributable to a Participant’s Employer Securities Account and an Other Investments Account as set forth hereinafter. 1 .2 " Administrator " shall mean the Plan Administrator. 1 .3 " Affiliate " shall mean, with respect to an Employer, any corporation other than such Employer that is a member of a controlled group of corporations, within the meaning of Section 414(b) of the Code, of which such Employer is a member; all other trades or businesses (whether or not incorporated) under common control, within the meaning of Section 414(c) of the Code, with such Employer; any service organization other than such Employer that is a member of an affiliated service group, within the meaning of Section 414(m) of the Code, of which such Employer is a member; and any other organization that is required to be aggregated with such Employer under Section 414(o) of the Code. For purposes of determining the limitations on Annual Additions, the special rules of Section 415(h) of the Code shall apply. 1 1 .4 " Annual Additions " (a)The term "Annual Additions" shall mean, with respect to a Participant for each Limitation Year, the sum of: (1)the amount of the contributions made by the Employers (including elective contributions and allocated to the Participant under any defined contribution plan maintained by an Employer or an Affiliate; provided, however, that an elective deferral contribution subject to Section 414(v) of the Code and made to any defined contribution plan maintained by an Employer or an Affiliate shall not be taken into account); (2)the amount of the Participant's contributions (other than rollover contributions and contributions subject to Section 414(v) of the Code, if any) to any contributory defined contribution plan maintained by an Employer or an Affiliate; (3)except as provided in subsection (b), any forfeitures separately allocated to the Participant under any defined contribution plan maintained by an Employer or an Affiliate; and (4)amounts allocated to an individual medical account, as defined in Section 415(l)(2) of the Code that is part of a pension or annuity plan maintained by an Employer or an Affiliate, and amounts derived from contributions that are attributable to post-retirement medical benefits allocated to the separate account of a Key Employee (as defined in Section 419A(d)(3) of the Code) under a welfare benefit plan (as defined in Section 419(e) of the Code) maintained by an Employer or an Affiliate; provided, however, the percentage limitation set forth in section 6.7(a) of Article VI shall not apply to (1) any contribution for medical benefits (within the meaning of Section 419A(f)(2) of the Code) after separation from service which is otherwise treated as an "Annual Addition," or (2) any amount otherwise treated as an "Annual Addition" under Section 415(l)(1) of the Code . 2 (b)The amount of any employee stock ownership plan contribution allocated to a Participant for purposes of subsection (a)(1), if such contribution is used to repay a loan for the purchase of Employer Securities, shall be equal to the Participant’s share of the repayment, and not to the value of Employer Securities released from a suspense account and allocated to such Participant’s Employer Securities Account as a result of such repayment. If no more than one-third of the ESOP Contributions for a Plan Year that are used to repay a loan for the purchase of Employer Securities are allocated to Highly Compensated Employees, the Annual Additions for such Plan Year shall not include (1)forfeitures of Employer Securities that were acquired with the proceeds of a loan, and (2)amounts used to pay interest on a loan used for the purchase of Employer Securities. 1 .5 " Board of Directors " and " Board " shall mean the board of directors of the Company or, when required by the context, the board of directors of an Employer other than the Company. In addition, the terms "Board of Directors" and "Board" shall include such subcommittees and other designees of the board of directors as appointed by the board of directors from time to time. 1 .6 " Code " shall mean the Internal Revenue Code of 1986, as amended, or any successor statute. Reference to a specific section of the Code shall include a reference to any successor provision. 1 .7 " Company " shall Jagged Peak, Inc. and its successors. The Company has for all tax years since the January 1, 2007 effective date of the Plan been taxable as a C corporation for federal income tax purposes. 1 .8 " Compensation " (a)The term "Compensation" shall mean the regular salaries and wages, overtime pay, bonuses, commissions and other amounts paid by an Employer and taxable to the Employee. Compensation shall also include elective contributions and catch-up contributions subject to Sections 401(k) and 414(v) of the Code and made to any defined contribution plan maintained by an Employer, elective contributions made on behalf of a Participant to any cafeteria plan maintained by an Employer pursuant to Section 125 of the Code, and elective amounts that are not includible in the gross income of an Employee by reason of Section 132(f)(4) of the Code and for periods on or after January 1, 2008, military differential pay. Compensation shall not include amounts attributable to Post-Severance Compensation, third party disability payments, tax deferred stock options, deductible relocation expense payments, credits or benefits under this Plan, any amount contributed to any pension, employee welfare, life insurance or health insurance plan or arrangement (unless otherwise indicated above), or any other tax-favored fringe benefits. 3 (b)For all purposes of the Plan, no Compensation paid or accrued by an Employer with respect to an Employee prior to the Employee’s first day of participation shall be taken into account. (c)The annual Compensation of each Participant taken into account in determining allocations for any Plan Year shall not exceed $225,000.00, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code. Annual Compensation means Compensation during the Plan Year or such other consecutive 12-month period over which Compensation is otherwise determined under the Plan. The cost-of-living adjustment in effect for a calendar year applies to annual Compensation for the determination period that begins with or within such calendar year. (d)For purposes of this section 1.8, the term "Employer" shall include any "leasing organization" that may be taken into account for purposes of section 1.12. For Plan Years beginning after on or after January 1, 2008, any military differential pay paid to a Participant by an Employer shall be treated as Compensation. For this purpose, military differential pay consists of any payments made by the Employer to a Participant for periods in which the Participant is on active military duty, representing the difference between (A) the wages the Participant would have received from the Employer if the Participant were actively performing services for the Company and (B) the Participant’s military compensation.” 1 .9 " Diversification Election Period " shall mean the six Plan Year period beginning with the later of (a)the Plan Year after the Plan Year in which the Participant attains age 55; or (b)the Plan Year after the Plan Year in which the Participant first completes ten (10) years of participation in the Plan. 1 " Earnings " attributable to any Other Investments Account shall mean, with respect to a Valuation Period, the aggregate of the unrealized appreciation or depreciation occurring in the value of, and that portion of the income earned or the loss sustained by, the Other Investments Account during such period. 1 " Effective Date " of this Plan shall mean January 1, 2007. 4 1 " Employee " (a)The term "Employee" shall mean any person employed by an Employer or an Affiliate other than: (1)an individual whose employment status has not been recognized by the Employer or Affiliate by completion of Internal Revenue Service Form W-4 and who is not initially treated as a common law employee of the Employer or Affiliate on its payroll records; (2)a person covered by a collective bargaining agreement if retirement benefits were a subject of good faith bargaining between such unit and the Employer or Affiliate, unless such collective bargaining agreement provides for participation in this Plan by such person; and (3)a nonresident alien who does not receive earned income from sources within the United States. (b)The term "Employee" shall also include any leased employee of the Employer; provided, however, that Compensation, contributions or benefits provided by the leasing organization that are attributable to services performed for such Employer shall be treated as provided by such Employer. The preceding sentence shall not apply to any leased employee if: (1)leased employees do not constitute more than twenty percent (20%) of the Employer’s Non-Highly Compensated Employees (as determined without regard to this subsection), and (2)such leased employee is covered by a money purchase pension plan providing: (A)a nonintegrated employer contribution rate of at least 10% of compensation (as defined in Section 414(n) of the Code), (B)immediate participation, and (C)full and immediate vesting. (c)The term "leased employee," as used in this section, means any person (other than an employee of the Employer or an Affiliate) who, pursuant to an agreement between the Employer and any other person ("leasing organization"), has performed services for the Employer (or for the Employer and one or more Affiliates) on a substantially full time basis for a period of at least one year and the individual’s services are performed under the primary direction or control of such Employer. 5 (d)Compensation, contributions or benefits provided a leased employee by the leasing organization that are attributable to services performed for an Employer shall be treated as provided by such Employer. 1 " Employer " or " Employers " shall mean the Company, and/or any subsidiary, related corporation, or other entity that adopts this Plan with the consent of the Company. 1 " Employer Securities " shall mean common stock, any other type of stock or any marketable obligation (as defined in Section 407(e) of ERISA) issued by the Company or any Affiliate of the Company; provided, however, that if Employer Securities are purchased with borrowed funds, Employer Securities, to the extent required by Section 4975 of the Code, shall only include (a)such securities that are readily tradable on an established securities market, or (b)if none of the stock of an Employer (or any Affiliate of such Employer other than a member of an affiliated service group that includes such Employer) is publicly tradable on an established securities market, common stock issued by the Employer having a combination of voting power and dividend rights equal to or in excess of (1)that class of common stock of the Employer or any Affiliate having the greatest voting power, and (2)that class of common stock of the Employer or any Affiliate having the greatest dividend rights, or (c)noncallable preferred stock that is convertible at any time into stock meeting the requirements of subsection (a) or (b) (whichever is applicable), if such conversion is at a reasonable price (determined pursuant to Treasury Regulation §54.4975-11(d)(5) as of the date of acquisition by the Trustee). 1 " Employer Securities Account " shall mean a subaccount which may be established pursuant to section 6.2 with respect to amounts invested in common stock of the Company held within the Trust Fund. 1 " Entry Date " shall mean January 1 and July 1 of each Plan Year. 1 " ERISA " shall mean the Employee Retirement Income Security Act of 1974, as amended, or any successor statute. References to a specific section of ERISA shall include references to any successor provisions. 6 1 " Fair Market Value " shall mean, for purposes of the valuation of Employer Securities, the closing price (or, if there is no closing price, then the closing bid price) of such Employer Securities as reported on the Composite Tape, or if not reported thereon, then such price as reported in the trading reports of the principal securities exchange in the United States on which such Employer Securities are listed, or if the Employer Securities are not listed on a securities exchange in the United States, the mean between the dealer closing "bid" and "ask" prices on the over-the-counter market as reported by the National Association of Securities Dealers Automated Quotation System (NASDAQ), or NASDAQ’s successor, or if not reported on NASDAQ, the fair market value of the securities as determined in good faith and based on all relevant factors; provided, however, that the Fair Market Value of Employer Securities not readily tradable on an established securities market shall be determined by an independent appraiser pursuant to Section 401(a)(28)(C) of the Code. 1 " 401(k) Plan " shall mean any tax qualified retirement plan established and maintained by the Company that provides for elective deferral contributions subject to Section 401(k) of the Code. 1 " Highly Compensated Employee " (a)The term "Highly Compensated Employee" shall mean any Employee: (1)who was a 5% owner of an Employer or an Affiliate (within the meaning of Section 416(i)(1)(B) of theCode) during the Plan Year or the immediately preceding Plan Year; or; (2)whose Section 415 Compensation was more than $80,000 (as adjusted in accordance with law) for the immediately preceding Plan Year, and who was a member of the "top paid group" for such preceding Year. As used herein, "top paid group" shall mean all Employees who are in the top 20% of the Employer's or an Affiliate's work force ranked on the basis of Section 415 Compensation paid during the year; provided, that, for purposes of determining the "top paid group," any reasonable method of rounding or tie-breaking is permitted; and provided, further, that for purposes of determining the number of Employees in the top paid group, Employees described in Section 414(q)(5) of the Code shall be excluded (b)In determining who is a Highly Compensated Employee, Employees who are nonresident aliens and who receive no earned income (within the meaning of Section 911(d)(2) of the Code) from an Employer constituting United States source income (within the meaning of Section 861(a)(3) of the Code) shall not be treated as Employees. 7 (c)The term "Highly Compensated Employee" shall also mean any former Employee who separated from service (or was deemed to have separated from service) prior to the Plan Year, performs no service for an Employer during the Plan Year, and was an actively employed Highly Compensated Employee in the separation year or any Plan Year ending on or after the date the Employee attained age 55. (d)For purposes of determining who is a Highly Compensated Employee, an Employer and any Affiliate shall be taken into account as a single Employer. 1 " Hour of Service " (a)The term "Hour of Service" shall mean (1)an hour for which an Employee is paid, or entitled to payment, for the performance of duties for an Employer or an Affiliate; (2)an hour for which an Employee is paid, or entitled to payment, by an Employer or an Affiliate on account of a period of time during which no duties are performed (irrespective of whether the employment relationship has terminated) due to vacation, holiday, illness, incapacity (including disability), lay-off, jury duty, military duty or leave of absence. Notwithstanding the preceding, (A)no more than 501 Hours of Service shall be credited under this subsection (a)(2) to an Employee on account of any single continuous period during which the Employee performs no duties (whether or not such period occurs in a single Plan Year); (B)an hour for which an Employee is directly or indirectly paid, or entitled to payment, on account of a period during which no duties are performed shall not be credited to the Employee if such payment is made or due under a plan maintained solely for the purpose of complying with applicable workmen’s compensation, or unemployment compensation or disability insurance laws; and (C)an hour shall not be credited for a payment which solely reimburses an Employee for medical or medically related expenses incurred by the Employee; and (3)an hour for which back pay, irrespective of mitigation of damages, is either awarded or agreed to by an Employer or an Affiliate; provided, that the same Hour of Service shall not be credited both under subsection (a)(1) or subsection (a)(2), as the case may be, and under this subsection (a)(3). Crediting of an Hour of Service for back pay awarded or agreed to with respect to periods described in subsection (a)(2) shall be subject to the limitations set forth in that subsection. The definition set forth in this subsection (a) is subject to the special rules contained in Department of Labor Regulations Sections 2530.200b-2(b) and (c), and any regulations amending or superseding such Sections, which special rules are hereby incorporated in the definition of "Hour of Service" by this reference. 8 (b)Each Employee who is not required to maintain records of his actual Hours of Service during any month shall be credited with 190 Hours of Service for such month if he would be credited with at least one Hour of Service during such month under subsection (a). (c)(1)Notwithstanding the other provisions of this "Hour of Service" definition, in the case of an Employee who is absent from work for any period by reason of her pregnancy, by reason of the birth of a child of the Employee, by reason of the placement of a child with the Employee in connection with the adoption of such child by the Employee or for purposes of caring for such child for a reasonable period beginning immediately following such birth or placement, the Employee shall be treated as having those Hours of Service described in subsection (c)(2). (2)The Hours of Service to be credited to an Employee under the provisions of subsection (c)(1) are the Hours of Service that otherwise would normally have been credited to such Employee but for the absence in question or, in any case in which the Plan is unable to determine such hours, eight Hours of Service per day of such absence; provided, however, that the total number of hours treated as Hours of Service under this subsection (c) by reason of any such pregnancy or placement shall not exceed 501 hours. (3)The hours treated as Hours of Service under this subsection (c) shall be credited only in the Plan Year in which the absence from work begins, if the crediting is necessary to prevent a One Year Break in Service in such Plan Year or, in any other case, in the immediately following Plan Year. (4)Credit shall be given for Hours of Service under this subsection (c) solely for purposes of determining whether a One Year Break in Service has occurred for participation or vesting purposes; credit shall not be given hereunder for any other purposes (including, without limitation, benefit accrual). 9 (5)Notwithstanding any other provision of this subsection (c), no credit shall be given under this subsection (c) unless the Employee in question furnishes to the Administrator such timely information as the Administrator may reasonably require to establish that the absence from work is for reasons referred to in subsection (c)(1) and the number of days for which there was such an absence. 1 " Key Employee " shall mean any employee or former employee (including any deceased employees) who at any time during the Plan Year that includes the determination date was an officer of the Employer or an Affiliate having annual compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the Code), a 5% owner of the Employer or an Affiliate (within the meaning of Section 416(i)(1)(B) of the Code) or a 1% owner of the Employer or an Affiliate (within the meaning of Section 416(i)(1)(B) of the Code) having annual compensation from the Employer and its Affiliates of more than $150,000. For purposes of this section the term "compensation" shall mean an Employee's Section 415 Compensation. The determination of who is a Key Employee will be made in accordance with Section 416(i)(1) of the Code and the applicable regulations and other guidance of general applicability issued thereunder. 1 " Leave of Absence " shall mean the time granted to an Employee for vacation, sick leave, temporary layoff or other purposes, all as authorized in accordance with uniform rules adopted by his Employer from time to time. Leave of Absence shall also include the time that an Employee serves in the armed forces of the United States of America during a period of national emergency or as a result of the operation of a compulsory military service law of the United States of America, and during any period after his discharge from such armed forces in which his employment rights are guaranteed by law. 1 " Limitation Year " shall mean the Plan Year. 1 " Non-Highly Compensated Employee " shall mean, with respect to any Plan Year, an Employee who is not a Highly Compensated Employee. 1 " Non-Key Employee " shall mean, with respect to any Plan Year, an Employee or former Employee who is not a Key Employee (including any such Employee who formerly was a Key Employee). 1 " Normal Retirement Date " shall mean the date on which a Participant attains the age of 65 years. 1 " One Year Break in Service " shall mean a 12-month Plan Year in which an Employee has 500 or fewer Hours of Service, and it shall be deemed to occur on the last day of any such Plan Year. For any Plan Year of less than 12 months, a "One Year Break in Service" shall be credited to an Employee who has 500 or fewer Hours of Service during the 12-month period beginning on the first day of such short Plan Year. 10 1 " Other Investments Account " shall mean a subaccount established pursuant to section 6.2 with respect to amounts invested in assets other than common stock of the Company held within the Trust Fund. 1 " Participant " shall mean any eligible Employee of an Employer who has become a participant under the Plan and shall include any former employee of an Employer who became a Participant under the Plan and (1) who still has a balance in an Account under the Plan or (2) is entitled to an allocation of a contribution pursuant to section 6.5(b). 1 " Plan " shall mean Jagged Peak, Inc. Employee Stock Ownership Plan as herein set forth, as it may be amended from time to time. 1 " Plan Administrator " shall mean the Company; provided, however, that if the Company elects to utilize an administrative committee as the "Plan Administrator," then the "Plan Administrator" shall mean the administrative committee that has been appointed from time to time by the Board of Directors of the Company (or by its designated agent). 1 " Plan Year " shall mean each 12-month period ending on December 31. 1 " Post-Severance Compensation " shall mean: (a)The term "Post-Severance Compensation" shall mean amounts paid after severance from employment that are severance pay, unfunded nonqualified deferred compensation or parachute payments within the meaning of Section 280G(b)(2) of the Code. (b)The following types of post-severance payments are not considered Post-Severance Compensation, and are treated as Compensation, if they are paid within 2½ months following severance from employment, or, if later, the end of the limitation year which includes such date of severance: (1)payments that, absent a severance from employment, would have been paid to the employee while the employee continued in employment with the employer and are regular compensation for service during the employee’s regular working hours, compensation for services outside the employee’s regular working hours (such as overtime or shift differential), commissions, bonuses, or other similar compensation; and 11 (2)payments for accrued bona fide sick, vacation, or other leave, accrued during the Employee’s active employment with the Employer but not yet paid by the last day of active employment, to the extent such leave payments would have been payable to the Employee if his employment with the Employer had continued without regard to any severance from employment with the Employer. (3)on or after January 1, 2008, payments for military differential pay. 1 “Readily Tradable” For purposes of this Plan, when used with respect to Employer Securities, the terms “readily tradable on an established securities market” and “readily tradable on an established market” shall Employer Securities which are listed on a national securities exchange registered under Section 6 of the Securities Exchange Act of 1934 (the "1934 Act") or are not then quoted on a system sponsored by a national securities association registered under section 15A(b) of the 1934 Act, or are otherwise readily tradable on an established securities market within the meaning of Treasury Regulation section 1.401(a)(35)-1(f)(5). " Section 415 Compensation " (a) The term "Section 415 Compensation" shall mean: (1)wages, salaries, and fees for professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal services actually rendered in the course of employment with the Employer or an Affiliate to the extent that the amounts are includible in gross income (including, but not limited to, commissions paid salesmen, compensation for services on the basis of a percentage of profits, commissions on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or other expense allowances under a nonaccountable plan (as described in Section 1.62-2(c) of the Income Tax Regulations)), and (2) (A)any elective deferral (subject to Section 402(g)(3) or 414(v) of the Code), (B)any amount which is contributed or deferred by the Employer or an Affiliate at the election of the Employee and which is not includable in the gross income of the Employee by reason of Section 125 or 457 of the Code, (C)Elective amounts that are not includable in the gross income of the Employee by reason of Section 132(f)(4) of the Code, and 12 (D)Amounts under Section 125 of the Code not available to a Participant in cash in lieu of group health coverage because the Participant is unable to certify that he or she has other health coverage. An amount will be treated as an amount under Section 125 of the Code only if the Employer or an Affiliate thereof does not request or collect information regarding the Participant’s other health coverage as part of the enrollment process for the health plan. (b)Section 415 Compensation shall exclude the following: (1)Employer or Affiliate contributions (except as set forth in subsection (a)(2) above) to a plan of deferred compensation which are not includable in the Employee's gross income for the taxable year in which contributed, or Employer or Affiliate contributions (except as set forth in subsection (a)(2) above) under a simplified employee pension or any distributions from a plan of deferred compensation; provided, however, that any amounts received by an Employee pursuant to an unfunded non-qualified plan are permitted to be considered as Section 415 Compensation in the year the amounts are includable in the gross income of the Employee; (2)Amounts realized from the exercise of a non-qualified stock option, or when restricted stock (or property) held by the Employee either becomes freely transferable or is no longer subject to a substantial risk of forfeiture; (3)Amounts realized from the sale, exchange or other disposition of stock acquired under a qualified stock option; and (4)Post-Severance Compensation. 13 1 " Top Heavy Plan " shall mean this Plan if the aggregate account balances (not including catch-up contributions to this Plan, any other contributions subject to Section 414(v) of the Code, and voluntary rollover contributions made by any Participant from an unrelated plan) of the Key Employees and their beneficiaries for such Plan Year exceed 60% of the aggregate account balances (not including catch-up contributions to this Plan, any other contributions subject to Section 414(v) of the Code, and voluntary rollover contributions made by any Participant from an unrelated plan) for all Participants and their beneficiaries. Such values shall be determined for any Plan Year as of the last day of the immediately preceding Plan Year (or, for the first Plan Year, the last day of the first Plan Year). For the purposes of this definition, the aggregate account balances for any Plan Year shall include the account balances and accrued benefits of all retirement plans qualified under Section 401(a) of the Code with which this Plan is required to be aggregated to meet the requirements of Section 401(a)(4) or 410 of the Code (including terminated plans that would have been required to be aggregated with this Plan) and all plans of an Employer or an Affiliate in which a Key Employee participates; and such term may include (at the discretion of the Plan Administrator) any other retirement plan qualified under Section 401(a) of the Code that is maintained by an Employer or an Affiliate, provided the resulting aggregation group satisfies the requirements of Sections 401(a) and 410 of the Code. All calculations shall be on the basis of actuarial assumptions that are specified by the Plan Administrator and applied on a uniform basis to all plans in the applicable aggregation group. The account balances of a Participant as of the determination date shall be increased by the distributions made with respect to the Participant under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of the Code during the one-year period ending on the determination date. The preceding sentence shall also apply to distributions under a terminated plan which, had it not been terminated, would have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason other than severance from employment, death or disability, this provision shall be applied by substituting "five-year period" for "one-year period." The account balances of any Participant shall not be taken into account if: (a)he is a Non-Key Employee for any Plan Year, but was a Key Employee for any prior Plan Year, or (b)he has not performed any services for an Employer during the one-year period ending on the determination date. 1 " Trust " shall mean the trust established by the Trust Agreement. 1 " Trust Agreement " shall mean the agreement providing for the Trust Fund, as entered into by the Company and the Trustee and as it may be amended from time to time. 1 " Trust Fund " shall mean the trust fund established under the Trust Agreement from which the amounts of supplementary compensation provided for by the Plan and invested primarily in Employer Securities are to be paid or are to be funded. Trustee " shall mean the individual, individuals or corporation designated as trustee under the Trust Agreement. 1 " Valuation Date " shall mean the last day of each Plan Year, and such other dates as may be selected by the Plan Administrator. 1 " Valuation Period " shall mean the period beginning with the first day after a Valuation Date and ending with the next Valuation Date. 14 1 " Year of Service " (a) The term "Year of Service" shall mean (1)for all purposes of this Plan except for purposes of Article IV, a Plan Year during which an Employee completes 1,000 or more Hours of Service. (2)for purposes of Article IV, the consecutive 12-month period of employment beginning with the date of the Employee’s first Hour of Service for his Employer or any Affiliate thereof (or his first Hour of Service after a One Year Break in Service) if, during such consecutive 12-month period, the Employee completes 1,000 Hours of Service; provided, however, that if, during such consecutive 12-month period, the Employee does not complete 1,000 Hours of Service, then "Year of Service" shall mean any Plan Year beginning after the date of the Employee’s first Hour of Service during which the Employee completes 1,000 or more Hours of Service. In either event, for purposes of Article V, the Year of Service is not completed until the end of the consecutive 12-month period or the Plan Year, as the case may be, without regard to when during the period that the 1,000 Hours of Service are completed. (b) For purposes of Article VIII and section 11.1(e), an Employee’s "Years of Service" shall not include the following: (1)any Year of Service prior to a One Year Break in Service, but only prior to such time as the Participant has completed a Year of Service after such One Year Break in Service; and (2)any Year of Service prior to a One Year Break in Service if the Participant had no vested interest in the balance of his Account at the time of such One Year Break in Service and if the number of consecutive years in which a One Year Break in Service occurred equaled or exceeded the greater of five or the number of Years of Service completed by the Employee prior thereto (not including any Years of Service not required to be taken into consideration under the Plan as then in effect as a result of any prior One Year Break in Service); provided, however, that for these purposes, any One Year Break in Service resulting from a Leave of Absence shall not be counted but shall be disregarded. ARTICLE II Name andPurpose of the Plan and the Trust 2 .1 Establishment and Name of Plan . The Company hereby establishes an employee stock ownership plan in accordance with the terms hereof. The Plan shall be known as the " JAGGED PEAK, INC. EMPLOYEE STOCK OWNERSHIP PLAN
